       Case 4:19-cv-00028-BMM Document 112 Filed 03/03/20 Page 1 of 4



 JAMES A. PATTEN                    STEPHAN C. VOLKER (Pro hac vice)
 PATTEN, PETERMAN,                  ALEXIS E. KRIEG (Pro hac vice)
 BEKKEDAHL & GREEN,                 STEPHANIE L. CLARKE (Pro hac vice)
        PLLC                        JAMEY M.B. VOLKER (Pro hac vice)
 Suite 300, The Fratt Building      LAW OFFICES OF STEPHAN C. VOLKER
 2817 Second Avenue North           1633 University Avenue
 Billings, MT 59101-2041            Berkeley, California 94703-1424
 Telephone: (406) 252-8500          Telephone: (510) 496-0600
 Facsimile: (406) 294-9500          Facsimile: (510) 845-1255
 email: apatten@ppbglaw.com         email:      svolker@volkerlaw.com
                                                akrieg@volkerlaw.com
 Attorneys for Plaintiffs                       sclarke@volkerlaw.com
 INDIGENOUS                                     jvolker@volkerlaw.com
 ENVIRONMENTAL
 NETWORK and NORTH
 COAST RIVERS ALLIANCE

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL                      )   Civ. No. CV 19-28-GF-BMM
NETWORK and NORTH COAST RIVERS )
ALLIANCE,                                     )   CERTIFICATE OF
                                              )   COMPLIANCE FOR
             Plaintiffs,                      )   PLAINTIFFS’
       vs.                                    )   MEMORANDUM OF POINTS
                                              )   AND AUTHORITIES IN
PRESIDENT DONALD J. TRUMP,                    )   SUPPORT OF MOTION FOR
UNITED STATES DEPARTMENT OF                   )   LEAVE TO FILE SECOND
STATE; MICHAEL R. POMPEO, in his              )   AMENDED COMPLAINT
official capacity as U.S. Secretary of State; )   UNDER F.R. CIV. PRO. 15
UNITED STATES ARMY CORPS OF                   )
ENGINEERS; LT. GENERAL TODD T.                )   Hearing:
SEMONITE, Commanding General and              )   Time:
Chief of Engineers; UNITED STATES             )
FISH AND WILDLIFE SERVICE, a federal )            Judge: Hon. Brian M. Morris
agency; GREG SHEEHAN, in his official )
       Case 4:19-cv-00028-BMM Document 112 Filed 03/03/20 Page 2 of 4



                                             )
                                             )
capacity as Acting Director of the U.S. Fish )
and Wildlife Service; UNITED STATES          )
BUREAU OF LAND MANAGEMENT,                   )
and DAVID BERNHARDT, in his official )
capacity as Acting U.S. Secretary of the     )
Interior,                                    )
                                             )
              Defendants,                    )
                                             )
TRANSCANADA KEYSTONE PIPELINE, )
LP, a Delaware limited partnership, and TC )
ENERGY CORPORATION, a Canadian               )
Public Company,                              )
                                             )
              Defendant-Intervenors.
___________________________________




                                       -2-
       Case 4:19-cv-00028-BMM Document 112 Filed 03/03/20 Page 3 of 4



                       CERTIFICATE OF COMPLIANCE

      Pursuant to Montana District Court, Civil Rule 7.1(d)(2) I certify that

PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN

SUPPORT OF MOTION FOR LEAVE TO FILE SECOND AMENDED

COMPLAINT UNDER F.R. CIV. PRO. 15 contains 1,571 words, excluding

caption and certificate of service, as counted by WordPerfect X7, the word

processing software used to prepare this brief.

Dated: March 3, 2020                   s/ Stephan C. Volker




                                        -3-
       Case 4:19-cv-00028-BMM Document 112 Filed 03/03/20 Page 4 of 4



                          CERTIFICATE OF SERVICE

      I, Stephan C. Volker, am a citizen of the United States. I am over the age of

18 years and not a party to this action. My business address is the Law Offices of

Stephan C. Volker, 1633 University Avenue, Berkeley, California 94703.

      On March 3, 2020 I served the following documents by electronic filing

with the Clerk of the Court using the CM/ECF system, which sends notification of

such filing to the email addresses registered in the above entitled action:

CERTIFICATE OF COMPLIANCE FOR PLAINTIFFS’ MEMORANDUM
  OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR
LEAVE TO FILE SECOND AMENDED COMPLAINT UNDER F.R. CIV.
                        PRO. 15

      I declare under penalty of perjury that the foregoing is true and correct.



                                 s/ Stephan C. Volker
                                 STEPHAN C. VOLKER (Pro Hac Vice)




                                         -4-
